DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/497,897 filed on September 26, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 26, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on March 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18 which recites inter alia ‘the at least one fixing portion is respectively at edge positions of the two portions closer to the gap...’, as presently understood, the claim is describing an apparatus with a segmented stage and a related adjustable gap.  The substrate is fixed to either side of the gap on the respective stage portions and then stretched.  The claim however seems to include the condition where there is only one fixing portion, yet this one fixing portion is at edges of the two portions closer to the gap.  It is unclear how one fixing portion is at two portions closer to the gap.  Appropriate clarification is recommended.
Claims 19-20 depend directly or indirectly on claim 18 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0203608 (Jang).

    PNG
    media_image1.png
    406
    658
    media_image1.png
    Greyscale
Regarding claim 13 Jang discloses at annotated Figures 4 and 5 an electronic device comprising 
a stretching region, 162 [0116], and non-stretching regions, 161 [0116], on both sides 

    PNG
    media_image2.png
    436
    612
    media_image2.png
    Greyscale
a flexible substrate, 150 [0111], comprising a stretching portion, 162, and non-stretching portions, 161, on both sides of the stretching portion, as shown, wherein the stretching portion and the non-stretching portions respectively correspond to the stretching region and the non-stretching regions, as shown; and 
circuit structures, 140 [0302], on the non-stretching portions, as shown, and the electronic device is bendable through the stretching region, see Figure 17B.
Regarding the subject matter ‘wherein the stretching portion is stretched in a manufacture process of the electronic device’; even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Here Jang appears to disclose the claimed product and therefore Applicant is invited to come forward with evidence of an unobvious difference between the claimed product and the prior art product.

    PNG
    media_image3.png
    367
    642
    media_image3.png
    Greyscale
Regarding claim 15 which depends upon claim 13 Jang teaches at least two groups of driving circuits, e.g. ICs, respectively in the non-stretching regions on both sides of the stretching region as shown in Figure 8A.
In reference to the claim language referring to the functions of the device, i.e., "so as to respectively provide driving signals for the circuit structures in the non-stretching regions", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Jang shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Jang's device and so it meets the claim.
Allowable Subject Matter
Claims 1-12 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a manufacture method of an electronic device comprising a stretching region and non-stretching regions on both sides of the stretching region, the method comprising: providing a flexible substrate, the flexible substrate comprising a stretching portion and non-stretching portions on both sides of the stretching portion, wherein the stretching  portion and the non-stretching portions respectively correspond to the stretching region and the non-stretching regions; stretching the stretching portion in a direction perpendicular to a longitudinal direction of the stretching portion, and then fixing the stretching portion and allowing the stretching portion to be maintained in a stretching state; forming circuit structures on the non-stretching portions; and  releasing the fixing of the stretching portion to allow the stretching portion to be restored.
Claims 2-12 and 20 depend directly or indirectly on claim 1 and are likewise allowable.
Claims 18-20 would tentatively be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

    PNG
    media_image4.png
    591
    726
    media_image4.png
    Greyscale
Regarding claim 18, the prior art fails to disclose the tool of claim 18 wherein the bearing platform comprises at least two portions, a gap between adjacent two portions is adjustable, and the at least one fixing portion is respectively at edge positions of the two portions closer to the gap, so as to allow the flexible substrate that is fixed to be stretched only at a position corresponding to the gap.
Examiner opines that TW M552596 U (Wang) is the most pertinent prior art.  Regarding claim 18 and referring to the machine translation of TW M552596 U, Wang discloses A manufacture tool for an electronic device, comprising: a bearing platform, 14/18 p. 4, for supporting a flexible substrate, 2 p. 4; and at least one fixing portion, 142 p. 4, for detachably fixing the flexible substrate to the bearing platform, wherein the bearing platform comprises at least two portions, as shown, a gap, d p. 4, between adjacent two portions is adjustable, i.e. from 10-100 cm.  Wang does not teach the at least one fixing portion is respectively at edge positions of the two portions closer to the gap, so as to allow the flexible substrate that is fixed to be stretched only at a position corresponding to the gap. 
Claims 19-20 depend directly or indirectly on claim 18 and are allowable on that basis.
Claims 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14, the prior art fails to disclose the device of 13 further comprising: a flexible cover plate on a side of the circuit structures away from the flexible substrate to cover the circuit structures.
Regarding claim 16, the prior art fails to disclose the device of 13 further comprising: a wire in the stretching region, wherein the wire is configured to connect the circuit structures on both sides of the stretching portion, where Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.  
Regarding claim 17 the prior art fails to disclose the device of 13 further comprising first encapsulation layers on side edges of the circuit structures closer to the stretching portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893